KLEES, Judge,
concurring.
I do not agree with the majority’s use of these facts to expand the class of persons whom a business proprietor must protect from the foreseeable risk of assault to include non-patrons of the business, in this case non-fare-paying passengers. Nevertheless, I believe the summary judgment was improperly granted because there are material facts in dispute which bear upon whether or not Hotard is responsible under the theory of respondeat superior for the conduct of its driver, who may or may not have acted as a reasonably prudent person under the circumstances.